DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/614,972 filed 11/19/2019.
Claims 1-7 are pending in the Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMAMOTO et al. (US Patent Application Publication 20180006340).
With respect to claim 1 YAMAMOTO et al. teaches A battery pack (paragraph [0028]), comprising: 
(first main relay Ry3/first battery contactor electrically connected to a positive terminal of assembled battery 1 (paragraph [0033]); Figs. 1, 2)); 
a second battery contactor, wherein a first end of the second battery contactor is configured to be electrically connected to a negative electrode terminal of the battery (second main relay Ry4/second battery contactor electrically connected to a negative terminal of assembled battery 1 (paragraph [0033]; Figs. 1, 2)); 
a first charging contactor, wherein a first end of the first charging contactor is electrically connected to a second end of the first battery contactor (first charging inlet relay Ry1/first charging contactor, wherein first end of first charging inlet relay Ry1 is electrically connected to second end of the first main relay Ry3/battery contactor (paragraph [0031]; Figs. 1, 2)); 
a second charging contactor, wherein a first end of the second charging contactor is electrically connected to a second end of the second battery contactor (second charging inlet relay Ry2/second charging contactor, wherein first end of first charging inlet relay Ry2 is electrically connected to second end of the first main relay Ry4/second battery contactor (paragraph [0032]; Figs. 1, 2)); 
a first measurement resistor electrically connected between a first node located at the first end of the second charging contactor and a second node located at the first end of the first charging contactor (resistor R13/first measurement resistor electrically connected between end of second charging inlet relay Ry2/second charging contactor and third diagnosis line Ld3 (paragraphs [0057], [0106]: Fig. 2)) ; 
(resistor R5/second measurement resistor electrically connected between end of first charging inlet relay Ry1/first charging contactor and diagnosis line Ld1 (paragraphs [0045], [0098]; Fig. 2)); 
a third measurement resistor electrically connected between the first node and a fourth node located at a second end of the second charging contactor (resistor R9/third measurement resistor electrically connected between end of second charging inlet relay Ry2/second charging contactor and diagnosis line Ld2 (paragraphs [0052], [0104]; Fig. 2)); 
a first measurement contactor, electrically connected between the first node and the first measurement resistor (diagnosis switch SW3/first measurement contactor electrically connected between resistor R13/first measurement resistor and third diagnosis line Ld3 (paragraph [0057]; Fig. 2)); 
a second measurement contactor electrically connected between the first node and the second measurement resistor (diagnosis switch SW1/second measurement contactor electrically connected between resistor R5/second measurement resistor and  diagnosis line Ld1 (paragraphs [0037], [0045]; Fig. 2)); 
a third measurement contactor electrically connected between the first node and the third measurement resistor (diagnosis switch SW2/third measurement contactor electrically connected between resistor R9/third measurement resistor and  diagnosis line Ld2 (paragraph [0052]; Fig. 2)); and 
a control unit configured to control at least one of an operation state of the first measurement contactor, an operation state of the second measurement contactor or an (controller 40 to switch/control on of the diagnosis switch SW3/first measurement contactor, diagnosis switch SW1/second measurement contactor in respond to a command to switch between diagnosis switch SW3/first measurement contactor and diagnosis switch SW1/second measurement contactor to change ON or OFF state of charging (paragraphs [0037], [0065], [0067], [0070]; Figs. 1-3)). 
With respect to claims 2-7 YAMAMOTO et al. teaches
Claim 2: wherein when the charging start request signal is received, the control unit is configured to: control the operation states of the first measurement contactor, the second measurement contactor and the third measurement contactor to turn on (paragraphs [0067]-[0070]); and subsequently control operation states of the first charging contactor and the second charging contactor to turn on (paragraph [0070]). 
Claim 3: wherein when the charging end request signal is received, the control unit is configured to: control an operation state of the first charging contactor to turn off (paragraphs [0070], [0071]); subsequently control the operation states of the first measurement contactor and the second measurement contactor based on a measured voltage difference between a first measured voltage measured across the first measurement resistor and a second measured voltage measured across the second measurement resistor (paragraphs [0036], [0047], [0054], [0058]). 
Claim 4: wherein when the measured voltage difference is equal to or greater than a preset first control voltage, the control unit is configured to control the operation states (paragraphs [0067], [0070], [0074]). 
Claim 5: wherein when the charging end request signal is received, the control unit controls s configured to: control an operation state of the second charging contactor to turn off (paragraphs [0070], [0071]); and subsequently control the operation state of the third measurement contactor based on a third measured voltage measured across the third measurement resistor (paragraphs [0036], [0047], [0054], [0058]). 
Claim 6: wherein when the third measured voltage is equal to or greater than a preset second control voltage, the control unit is configured to control the operation state of the third measurement contactor to turn off (paragraphs [0067], [0070], [0074]). 
Claim 7: A vehicle, comprising a battery pack according to claim 1 (paragraphs [0151], [0152]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
06/07/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851